Title: From John Adams to Benjamin Stoddert, 23 July 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy July 23d. 1799

It always gives me pain, when I find myself obliged to differ in opinion from any of the heads of department, but as our understandings are not always in our own power, every man must judge for himself.—In the case of Capt Talbot, I am perfectly clear in my own mind, that he has been a Captain in the Navy of the United States, from the time of his appointment in 1794 to this hour—that a legal title and an estate in his office was then vested in him, and that he has never been divested of either. The suspension of his pay & subsistance was no deprivation of his office, any more than shakeing off the apples is cutting down the tree. The principle is well known & established in a multitude of cases. Sequestration of the uses & profits of lands or tenements by the acts of the Legislature, is not a destruction of the title or a divestment of the estate. Suspensions of the functions are no deprivation of the offices. The dukes of Norfolk for ages were disqualified to discharge their functions on account of their catholic religion, yet they remained dukes of Norfolk & their titles & offices descended from generation to generation without any degredation of rank. President Washington made the distinction at the time & instead of discharging or dismissing Capt Talbot from his office or anulling his appointment, only informed him that in consequence of an act of congress his pay & subsistence must be suspended or must cease for the present but at the same time expresses his desire that he would still stand ready to engage again in the service when he should be called. Had President Washington continued in office he might have given Talbot the command of a ship & ordered him his pay & subsistence without a fresh nomination to the senate & so might the successor to the office of President. Nothing can be inferred from my nomination of him, but my desire to give satisfaction to the Senate and the public. Had the Senate refused their advice & consent, I might have desisted from my intention of employing him; but the repetition of their consent is certainly no diminution of his title—But had Talbot been expressly dismissed, & his appointment annulled for no fault by President Washington, it would have made no alteration in my opinion. Talbot upon being called into service again ought to have his former rank, which he held under the same constitution of government, & in the same department of the public service.
Far be it from me to depreciate the merits, services or talents of Capt. Truxton. I respect, I esteem & especially since his late glorious action, I love the man. His gallant behavior & splendid conquest of the Insurgents have won him laurells, which I hope he will live to wear, for many years after I shall be no more. But this meritorious conduct makes no alteration in my judgment in the State of this question. It is no more an argument for promoteing him over Talbot, than it is for promoteing him over the heads of Nicholson & Barry, which no man will advocate or propose. If he is to be promoted, as a reward for a great action, his promotion ought to be as impartial as possible, to all other officers. One ought not to be singled out, as a victim to be slighted & wounded alone.
It is impossible to finish this letter, without saying something of talents, services & general merit. In all these points in my opinion, Talbot will not suffer by a comparison with any naval officer in the service. Delicate as this subject is, I must hint at a few particulars, which appear not to be sufficiently known. Exploits, of twenty years age in history, are little attended to by the present generation. Talbots talents & services in civil life, as a Representative in congress, as an agent for the liberation of our seamen in the West Indies and even in fitting out our ships lately are of very respectable character, but his services last war far outweigh all the services which were ever performed by Truxton to the United States during his whole life.—I should regret sincerely & extremely the loss of Capt Truxton to the Navy & to the United States & I confidently hope & believe he will not think of a resignation. But if it must come to such a crisis, that I should be compelled to say which officer I would retain in the service, I should not hesitate a moment to say it must be Talbot. Truxton is a new man in the service of the United States. Talbot has served them very long.
There are two principles, which produce a tenaciousness of rank. One is a sense of honor & consciousness of dignity, which cannot bear disgrace or degradation; the other is a selfish vanity & aspiring ambition, which is desirous of rising at any rate, & leaping over the head of all others, who are higher. Talbot is, in my opinion, undoubtedly in the first case & I sincerely hope Truxton will not prove himself in the last. Talbot cannot descend without disgrace & loss of reputation & confidence in the world. Truxton stands on safe ground, & will loose no character or confidence by not riseing. He has not even a colorable or plausible pretence for riseing, whatever an unthinking undiscriminating popularity may say. I will not be the dupe of that popularity.
I promised you some hints of Talbots services. In May 1775 he was elected a Captain of a company by the Legislature of Rhode Island, when he raised a full company & marched to the camp near Boston where he continued untill the ennemy were driven away in 1776. He then marched with the army for New York, but upon his arrival at New London with the army, he was drafted with two hundred men to man Comodore Hopkins squadron, which had just arrived there from a cruize. The draft was made, to help the fleet bound from New London to Newport, the better to defend the ships, in case they should fall in, as was expected, with two British twenty Gun ships, cruizeing off Newport. The Squadron arrived without seeing an ennemy at Newport, when he left the fleet & embarked in a small vessell with his soldiers & landed in the city of N York
In the course of the campaign of 1776 some five ships were equipped at New York with the view of endeavoring to destroy the British fleet & army laying then at a particular place. When they were ready for service, the commander in chief sent for Talbot, & requested him to take charge of a combustible brigg, to which he readily consented, though it was considered so hazardous an undertakeing, that it was with great difficulty, that others could be procured to command the rest. John Thomas, Talbots ensign, followed his example, & took charge of a second & was burned to death in the flames of his vessell. Talbot did not receive orders to execute the design of his ship untill three of the British ships of War moved up the North river, seven miles above the city. In the night preceeding the battle of Haerlem, he received directions to run down upon the ships of war in the north river & destroy them if possible, which were promptly attempted to be put in execution, an hour before day light, by getting the fireship under way & running down & boarding the Asia on her starboard bow, when he set fire to her & with the greatest difficulty, made his escape through the flames into the boat, where his men had been placed to take him off. The fire ship was grappled to the Asia for some time, but at length by the activity address & intrepidity of British seamen, was disengaged, so that the Asia was not burned. But the attempt threw the ships crew into such confusion & alarmed them so much that all the ships of war & their attendants in the North river cut & ran down to their old station, below the city. The morning after this the battle of Haerlem was fought and as the enemy had not those ships to cover their left flank, as had been intended, Washington gained the advantage of that day. After leaving the fire ship, Talbot made his escape to the Jersey shore in a boat receiving the fire of all the ships as he passed them. In escapeing through the flames his cloaths were all burned & his body too to that degree, that he did not see the light for fourteen days. Congress in a representation of this service throught proper to grant him a commission as Major in the army of the United States, & to make him a grant of a sum of money as a compensation for the cloaths, which were burned on his back. Rapid promotions & splendid rewards were not so easily obtained in those days you see as they have been in some instances of late years.
At the latter end of the siege of Fort Miflin, on mud island, which was always allowed to have been well defended, Talbot was second in command & in the afternoon previous to the evening of its evacuation, when the cannonade & fire of musquetry were very severe, he received a musquet ball through his left wrist, the pain of which must have been to most men, insupportable; he bound it up & continued at his post till sun sett, when he was shot down by another ball, which entered near his left hipp & yet remains in his left groin.
In 1778 at the battle of Rhode Island, under General Sullivan he commanded in the light advanced corps & commenced the action of that day in person, & such was his conduct during the battle & activity in procureing boats for landing the army on the island previous to the battle that Sullivan mentioned him very honorably to Congress in the communication of the events of that expedition.
In the same year after the expedition before alluded to the British stationed a large galley in the passage between Rhode Island a& the main mounting eight twelve pounders which cannon had been taken out of the Flora frigate that was sunk in the harbor & were marked with her name. As this galley totally stopped all supplies for the army by water & prevented all our navigation from Providence & Taunton rivers, which was very considerable & annoyed all vessells bound to those places, Talbot determined to move her if possible & accordingly requested of Gen. Sullivan who commanded the army fifty men to be drafted for the purpose. The General after some hesitation complied. Talbot embarked these on board a small sloop at Providence called the Hawk, which mounted only two three pounders, cutt away the boarding nettings, drove the ennemy from their quarters, & took possession sword in hand of the galley, which was commanded by a British lieutenant of the Navy with forty eight men. After this Talbot weighed her anchors, run out of the harbor & carried her safe to Connecticut where he landed the prisoners before dark the next day. For this service the Legislature of Rhode Island passed a law that a sword should be presented to him at the expence of that state & congress thought proper as a reward for the same service to promote him to the rank & to give him a commission of Lieutenant Colonel in the service of the Untied States. The British never posted any other armed vessel in the passage which remained open and free ever after.
Sometime after this Talbot made arrangements & sailed twice from Providence with three hundred men, on board a large merchant ship, mounted on a stage above her deck, for the purpose of boarding a sixty four gun ship, that lay in the bay. But the wind at both times failed him, and it became so calm, that he was obliged to return without affecting his purpose. As the ennemy always got information of his movements, they were after this, so much afraid of being boarded, that they took a regiment on board from the Island, & kept them untill they learned that his plan was laid aside.
In 1779 Congress directed General Gates, who succeeded General Sullivan, to provide an armed vessel for the protection of the bays and coast about Rhode Island. Accordingly a sloop was equipped, named the Argo, mounting ten six pounders, but as this sloop when equipped could not be manned, General Gates requested Talbot to take the command of her, as he was at that time popular with the Seamen. At first he declined, because the command of a small sloop was not equal to that which a Lieutenant Colonel ought to expect. But he was at length prevailed on by the General, as it was desirable to have the sloop manned. General Gates can certify the most important services performed by the Argo while under his command. The number of cannon, which he took in the several prizes are said to have amounted to ninety six, twenty of them twelve pounders, the rest sixes and fours. Some of the privateers he took were double his own force, & all of them of superior force. In a battle fought with the privateer ship dragon of fourteen guns, which continued four hours & an half with great vigor on both sides, the ship did not surrender until her mainmast was shot away just above the deck & tumbled into the sea. In this battle he had twenty one men killed & wounded, & when the ennemy surrendered, the Argo was on the point of sinking, the water in her hold being above the gunroom floor.
Congress, as a reward for his services in this action & five others fought in the Argo, some of them not much less severe, thought proper to appoint him a captain in the Navy, for while he commanded the Argo, he was furnished with no other than a Lieutenant Colonels commission. Thus I have given some intimations of the principles and facts, which I have taken pains to collect, on which I have acted in giveing Talbot a commission to take rank from the day of his appointment as a Captain in the Navy in 1794, which words here underscored, I pray you to insert in his commission in your office as they are the only alteration I have made in it.
After all, human events are all uncertain. Truxton may resign, which I sincerely hope he will not & upon my honor I think he ought not, & Talbot may be unfortunate—Consequent censures will probably be freely cast upon me. I am prepared to meet hem. Let them come as thick as they may, however I may regret them, I shall never repent of the measures that produced them, because it has been the result of mature deliberation, impartial consideration of the whole subject, & conscientious opinion that it is right.
After the detention of nine days by contrary winds, the Constitution took the advantage of a brisk breeze, and went out of the harbor & out of sight this forenoon, makeing a beautiful & noble figure amidst the joys & good wishes of many thousands of good federalists.
I have the honor to be with great regard Sir / your humble servant

P.S. Although this letter is committed to your discretion prudence will dictate that some parts of it be considered as confidential.

